Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment and Arguments
The Amendment filed on 5/25/2022 in response to the previous Non-Final Office Action (12/29/2021) is acknowledged and has been entered.
Claims 1-36, 41-52, and 57-58 have been cancelled.
Claims 37-40, 53-56, and 59-68 are pending.
Claim 56 has been withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species.
Claims 37-40, 53-55, and 59-68, drawn to a method of treating a cKIT positive cancer in a patient comprising administering an anti-cKIT antibody-drug conjugate having the formula Ab-(L-(D)m)n comprising Eg5 inhibitor (elected), wherein the elected antibody having CDRs of SEQ ID NO: 76-78 and 85-87 in claims 37-(i) within the sequence of VH (SEQ ID NO: 82) and VL (SEQ ID NO: 91) of claim 60-(i), are under consideration.
In view of the brief search, claim 37-(viii-ix) and claim 60-(viii-ix) are rejoined for examination at this time (also see objection below).
The following office action contains NEW GROUNDS of rejection-based on rejoinder of species.



Rejections/Objection Withdrawn:

The rejection of Claims 40, 58, and 66 under 35 U.S.C. 112 (b), as being indefinite because the claims comprising tables is withdrawn in view of the claim amendment by deleting the tables.

The rejection of Claims 37, 58-59, and 61 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement of antibody lacking structure and antibody variants is withdrawn in view of the claim amendment including the antibody structures.  

The rejection of Claim(s) 37-39, 53-55, and 61-68 under 35 U.S.C. 102(a)(2) as being anticipated by Barsanti et al (WO2014151030, effective filing date March 2013) is withdrawn in view of the claim amendment including the antibody structures.  

	The rejection of Claim(s) 37-40, 53-55, 57, and 60-65 under 35 U.S.C. 102(a)(2) as being anticipated by Abrams et al (US20140271688) is withdrawn in view of applicant’s statement, as the Pg publication by Abrams and current application having common ownership by Novartis AG at the time of filing the present application.

	The rejection of Claim 37-39, 40, 53-55, 57, 60, and 61-68 under 35 U.S.C. 103 as being obvious over Barsanti et al (WO2014151030) in view of Abrams et al (US20140271688, published Sep 2014, filed on March 15, 2013, patented No. 9498543) as evidenced by sequence alignment is withdrawn in view of applicant’s statement, as the Pg publication by Abrams and current application having common ownership by Novartis AG before and at the time of filing the present application.

The arguments are moot in view of withdrawals of the rejection(s).

Rejections/Objection Maintained:
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  


1.	Claim 37, 53, 54-55, and 60-63 remain directed to an invention not patentably distinct from 1-3 and 6-15 of U.S. Patent No. 9,498,543 as evidenced by sequence alignment. Specifically, both claim sets are directed to antibody conjugates wherein the antibody comprising the same c-Kit antibody-drug conjugate, and the antibody comprise the same CDRs and antigen binding fragment. 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned by Celleerant Therapeutic, discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.

A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions. (FP 8.28.01).

The instant claims are drawn to:
a method of treating c-KIT positive cancer in a patient comprising administering the patient the antibody-drug conjugate having a formula Ab-(L-(X)m)n, wherein the antibody is cKit antibody having 6 CDRs sequences of SEQ ID NO: 76-78 and 85-88, and wherein the antibody binding to cKIT domains of SEQ ID NO: 173, wherein the antibody conjugate comprises cleavable linker and the antibody is scfv, humanized antibody, chimeric antibody…. 

The claims of U.S. Patent ‘543 are drawn to 
an antibody-drug conjugate having a formula Ab-(L-(X)m)n, wherein the antibody is cKit antibody having 6 CDRs sequences of SEQ ID NO: 76-78 and 85-87 and and wherein the antibody binding to cKIT domains of SEQ ID NO: 155 (claim 1), wherein the drug include DM1 or 4 (claims 7) as evidenced by sequence alignment above.

The CDRs in both sets of the claims are identical as shown in sequence alignment in the 102(a)(2) rejection with the reference by Abrams et al (US20140271688) in the last Office action.

The instant SEQ ID NO: 173 (cKIT domains 1-3, claim 55) has the identical sequence as SEQ ID NO; 155 (cKIT domains, claim 1) as evidenced by sequence alignment (see SCORE, QY: SEQ ID NO: 173).

The differences between the two sets of the claims are 1) the instant claims are not limited the drug to DM1 or DM4 (claim 7) of patent ‘543.  Thus, the patent ‘543 has the narrow scope of the antibody conjugate, 2) the patent ‘543 claims a product, anti-c-KIT antibody conjugate comprising the same antibody conjugated to a cell cytotoxic drug, and a pharmaceutical composition comprising the product, while the instant claims is directed to a method of using the antibody conjugate.  

It would have been prima facie obvious to one of ordinary skill in the art before the time the invention was made to use the conjugate of patent ‘543 to treat c-KIT positive cancer to achieve expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation of success to treat c-KIT positive cancer with the antibody conjugate claimed in patent ‘543 to arrive at current invention because the antibody conjugate comprises the same antibody to c-KIT and cytotoxic drug that is routinely conjugated with antibody for cancer treatment.

2.	Claims 37-39, 53-55, 59-63, and 65 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of 9,789,203 as evidenced by sequence alignment.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims encompass the same cKit antibody-drug conjugate. The claims of ‘203 would anticipate and/or be obvious over the present claimed invention.

The instant claims are drawn to:
a method of treating c-KIT positive cancer in a patient comprising administering the patient the antibody-drug conjugate having a formula Ab-(L-(X)m)n, wherein the antibody is cKit antibody having 6 CDRs sequences of SEQ ID NO: 76-78 and 85-88, wherein the antibody conjugate comprises cleavable linker and the antibody is scfv, humanized antibody, chimeric antibody…. and wherein the drug comprises kinesin inhibitor Eg5, CDK9 or CDK2 inhibitor…. wherein the cancer comprises IST, SCLC, AML …. 

The claims of U.S. Patent ‘203 are
1)	Claims 1-24 are drawn to an antibody-drug conjugate having a formula Ab-(L-(X)m)n, wherein the antibody is cKit antibody having 6 CDRs sequences of SEQ ID NO: 76-78 and 85-87 (claim 3(i), wherein the drug include Kinesin inhibitor, CDK9 or CDK2 inhibitor….,  (claims 9) as evidenced by sequence alignment (see SCORE) or pharmaceutical composition comprising the antibody conjugate.
2) 	Claims 25-31 are drawn to a method of treating cKIT positive cancer in a patient comprising administering the patient the antibody conjugate of claim 14, wherein the cancer comprise GIST, SCLC, AML ….

	Both sets of the claims encompass the identical CDRs conjugate to the same drug. Claims 25-31 of patent ‘203 directed to the same method to treat the same condition with the same product.  Claim 25-31 of patent ‘203 would anticipate the present claimed invention.The difference between the claims 1-24 of patent ‘203 directed to a product while the instant claims are drawn to a method. 

It would have been prima facie obvious to one of ordinary skill in the art before the time the invention was made to use the conjugate of patent ‘203 to treat c-KIT positive cancer to achieve expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation of success to treat c-KIT positive cancer with the antibody conjugate claimed in patent ‘203 to arrive at current invention because the antibody conjugate comprise the same antibody to c-KIT and cytotoxic drug that is routinely conjugated with antibody for cancer treatment.

3.	Claims 37, 53, 54-55, and 60-63 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of 10,117,953 as evidenced by sequence alignment. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims encompass the same cKit antibody-drug conjugate. The claims of ‘953 would anticipate and/or be obvious over the present claimed invention.
	The antibody is examined to the species of claim 37-(ii). 

The instant claims are drawn to:
a method of treating c-KIT positive cancer in a patient comprising administering the patient the antibody-drug conjugate having a formula Ab-(L-(X)m)n, wherein the antibody is cKit antibody having 6 CDRs sequences of SEQ ID NO: 22-24 and 31-33 (claim 57-(ii), wherein the antibody conjugate comprises cleavable linker and the antibody is humanized antibody etc.

The claims of U.S. Patent ‘953 are drawn to 
an antibody-drug conjugate having a formula Ab-(L-(X)m)n, wherein the antibody is cKit antibody having 6 CDRs sequences of SEQ ID NO: 22-24 and 31-33 (claims 1 and 8), wherein the drug include DM1 or DM4 (claims 6-7) as evidenced by sequence alignment (see score search result).

Both sets of the clams encompass the same antibody conjugate having the same formula.  Claim 1 of patent ‘953 comprises the same 6 CDRs of SEQ ID NO: 22-24 and 31-33 that are recited in the instant claim 57(ii) and VH and VL of claim 60(ii).

The differences between the two sets of the claims are: 

 1) Claim 1 of the patent ‘953 has narrow scope: a) the antibody limits to have 6 CDRs of SEQ ID Nos 22-24 and 31-33 while the present claim 37 and dependent claims do not recite antibody structures and b) the antibody conjugate limits the drug to DM1 or DM4 (claims 6-7), while the present claim 37 does not limited to specific drug in the formula. Thus, the claims of patent ‘953 has narrow scope.
2) The patent ‘943 claims a product, anti-c-KIT antibody conjugate comprising the same antibody conjugated to a cell cytotoxic drug, and a pharmaceutical composition comprising the product, while the instant claims is directed to a method of using the antibody conjugate.  

It would have been prima facie obvious to one of ordinary skill in the art before the time the invention was made to use the conjugate of patent ‘953 to treat c-KIT positive cancer to achieve expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation of success to treat c-KIT positive cancer with the antibody conjugate claimed in patent ‘953 to arrive at current invention because the antibody conjugate comprise the same antibody to c-KIT and the cytotoxic drug including DM1 and DM4 are routinely conjugated to a targeting antibody for cancer treatment. 

Response to applicant’s argument:
	On pages 12-13, applicant requests that the ODP rejections should be held in abeyance until allowable subject matter has been determined in the present application.
Rejection Maintained and Response to Arguments


Improper Markush grouping

Claims 37 and 60 remain and are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of the antibodies with different CDRs and heavy/light chain is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
Each of the antibodies has unique antigen binding domain including CDRs or VH/VL sequences which are not shared by other antibodies with CDRs or VH/VL. The elected antibody having CDRs set forth in claim 57(i) does not share the CDRs with the other antibodies

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


Response to applicant’s argument:

	On page 10, applicant argues that the species of claim 57 are incorporated into claim 37 which recites all cKIT antibody sequences that share the structural similarity of binding to an epitope in extracellular domain of human cKIT and have the same mechanism of action reacting with cKIT.

In response, the Office disagrees, the cKIT antibodies listed in claim 37 or 60, are from different antibody clones names 9P3, NEG24, NEG086… 20376..….which are listed in table 7.  As described in the specification, examples 8 and 9, the antibodies are binding to different epitopes due to the different antigen binding domain (CDRs or VH/VL). 
	The Office could consider rejoining some of the antibodies in view of the structural and functional similarity when the elected antibody is indicated allowable.


The following is a New Ground of rejection- for Rejoinders:

Rejoinder of claim 56: 

	On page 13 of the remarks, applicant requests rejoinder of the withdrawn claim 56.  The request will be considered when allowable subject matter is established, especially the previous claim 55 is allowed.  Applicant is advised that the epitopes recited in claim 56 should be amended to be mapped to the binding site only for the antibodies recited in the previous claim 37 (see examples 8 and 9 etc.). 

Rejoinder of the species in claim 37 and claim 60:

Applicant is noted, some species of the claims were currently withdrawn, rejoining those species has resulted in new double patenting rejection.
	Searching additional antibody species listed in claims 37 and 60 has been conducted.  There are Potential ODP rejections as below.  Applicant either submit Terminal disclaimers or amendment to overcome the rejection.

Rejoinder of antibody recited in claim 37-(ix):
	The antibody recited in claim 37-(ix) is rejoined for examination at this Office action:	
Double Patenting:

1.	Claim 37-40, 53-55, and 59-68 are directed to an invention not patentably distinct from 1-22 of US Patent No 11,357,864 as evidenced by sequence alignment. Specifically, both claim sets are directed to antibody conjugates wherein the antibody comprising the same c-Kit antibody-drug conjugate, and the antibody comprise the same CDRs and antigen binding fragment.
The antibody is examined to the species of claim 37-(ix) and drug D is examined to auristatin.

The instant claims are set forth above, in addition, claim 37 is alternatively drawn to an antibody comprising HCDRs of SEQ ID Nos: 148, 149, and 150 and LCDRs of SEQ ID Nos: 157, 158, and 159.

Claims of Patent ‘864 are drawn to:
a conjugate comprising a formula (I) A-(LB-(D)n)y that comprises a cKIT antibody A having HCDRs and LCDR in the VH and VL domains or Heavy and light chains (see claim 1-(29-30) and claim 22-(29-30) as evidenced by sequence alignment below (See SCORE for detail), wherein D is cytotoxic agent comprising auristatin and L is cleavable or non-cleavable linker..
a method comprising administering the conjugate for treating a hematopoietic stem cell transplantation to a patient, 
The antibody in claim 1-(29-30) and claim 22-(29-30) has the same CDRs, VH/VL or heavy/light chains as the instant claim 1-(29-30) and claim 22-(29-30).

QY= fuse SEQ ID Nos: 148-149-150 (HCDRs, instant claim 37-ix):
US-16-470-897-130 (or US Patent 11,357,864)
; Sequence 130, Application US/16470897
; Publication No. US20190321483A1
;  APPLICANT: NOVARTIS AG
;  TITLE OF INVENTION: ANTIBODY DRUG CONJUGATES FOR ABLATING HEMATOPOIETIC STEM CELLS
;  FILE REFERENCE: PAT057400-WO-PCT
;  CURRENT APPLICATION NUMBER: US/16/470,897
;  CURRENT FILING DATE: 2019-06-18
;  PRIOR APPLICATION NUMBER: 62/520,854
;  PRIOR FILING DATE: 2017-06-16
;  PRIOR APPLICATION NUMBER: 62/437,622
;  PRIOR FILING DATE: 2016-12-21
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide"
US-16-470-897-130
  Query Match  85.2%;  Score 141.4;  DB 19;  Length 222; Best Local Similarity   40.3%;  
  Matches   31;  Conservative  0;  Mismatches 0;  Indels 46;  Gaps 2;

Qy          1 SYAIS--------------TIGPFEGQPRYAQKFQG------------------------ 22
              |||||              |||||||||||||||||                        
Db         31 SYAISWVRQAPGQGLEWMGTIGPFEGQPRYAQKFQGRVTITADESTSTAYMELSSLRSED 90

Qy         23 --------GGYISDFDV 31
                      |||||||||
Db         91 TAVYYCARGGYISDFDV 107

QY=fuse SEQ ID Nos: 157-158-159 (LCDRs, instant claim 37-ix):
US-16-470-897-134 or 135 (or US Patent 11,357,864)
; Sequence 135, Application US/16470897
; Publication No. US20190321483A1
; GENERAL INFORMATION
;  APPLICANT: NOVARTIS AG
;  TITLE OF INVENTION: ANTIBODY DRUG CONJUGATES FOR ABLATING HEMATOPOIETIC STEM CELLS
US-16-470-897-135
  Query Match             75.2%;  Score 93.2;  DB 19;  Length 214;
  Best Local Similarity   33.8%;  
  Matches   25;  Conservative    0;  Mismatches    1;  Indels  48; Gaps  2;

Qy          1 RASQSISNYLA---------------DASSLQS--------------------------- 18
              |||||||||||               |||||||                           
Db         24 RASQSISNYLAWYQQKPGKAPKLLIYDASSLQSGVPSRFSGSGSGTDFTLTISSLQPEDF 83

Qy         19 ------QQYYESIT 26
                    | ||||||
Db         84 ATYYCQQYYYESIT 97

	The antibodies above from instant claim 37-ix and claim 60-ix has the same CDRs as the antibody of claim 1-(29-30) and claim 22-(29-30).
Thus, both sets of claims are directed to antibody conjugates or method of using the conjugate that have the same formula, wherein the conjugate comprises the same c-Kit antibody having the same CDRs and antigen binding fragment conjugated to the same drug. The claims of the patent ‘864 would anticipate or obvious over the claims of present application.

Claim Objection:
Claim 60-(viii) is objected to for reciting VH comprising SEQ ID NO: 11 and VL comprising SEQ ID NO: 20.
	The specification, table 3, teaches 9P3 antibody’s HCDR1-3 having sequences of SEQ ID Nos: 3, 4, and 5 and LCDR1-3 having sequences of SEQ ID Nos: 12, 13, and 14 as recited in claim 37-(iii), wherein the CDRs are comprised within VH sequence of SEQ ID NO: 9 and VL sequence of SEQ ID NO: 18.  
However, claim 60-(iii), depending on claim 37 and reciting VH and VL comprising SEQ ID NO: 11 and 20, are described as humanized heavy chain and light chains respectively in the specification on table 3 or page 24 of Pg publication.
If applicant considers those being typographic errors, appropriate correction is required.  Otherwise, clarification is required.

Conclusion
No claim is allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642